
	
		III
		111th CONGRESS
		2d Session
		S. RES. 706
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2010
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Kerry, and Mr.
			 Kyl) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Extending the authority for the Senate
		  National Security Working Group.
	
	
		That Senate Resolution 105 of the One
			 Hundred First Congress, 1st session (agreed to on April 13, 1989), as amended
			 by Senate Resolution 149 of the One Hundred Third Congress, 1st session (agreed
			 to on October 5, 1993), as further amended by Senate Resolution 75 of the One
			 Hundred Sixth Congress, 1st session (agreed to on March 25, 1999), as further
			 amended by Senate Resolution 383 of the One Hundred Sixth Congress, 2d session
			 (agreed to on October 27, 2000), as further amended by Senate Resolution 355 of
			 the One Hundred Seventh Congress, 2d session (agreed to on November 13, 2002),
			 as further amended by Senate Resolution 480 of the One Hundred Eighth Congress,
			 2d session (agreed to November 20, 2004), as further amended by Senate
			 Resolution 625 of the One Hundred Ninth Congress, 2d Session (agreed to on
			 December 6, 2006), and as further amended by Senate Resolution 715 of the One
			 Hundred Tenth Congress, 2d session (agreed to November 20, 2008), is further
			 amended in section 4 by striking 2010 and inserting
			 2012.
		
